DISMISS; and Opinion Filed May 29, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00367-CV

   ROXANNA MAYO, INDIVIDUALLY AND AS REPRESENTATIVE OF M.M., A
                            MINOR, Appellant
                                   V.
 CITY OF DALLAS, 9-1-1 OPERATOR COLLEEN SCHWAB, DPD OFFICER, JOHN
 DOE 1-10, SBC GLOBAL SERVICES, INC. D/B/A AT & T GLOBAL SERVICES, AND
                           AT&T INC., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-00742

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                  Opinion by Justice Molberg

       This is an appeal from the trial court’s final judgment. Appellees SBC Global Services,

Inc. d/b/a AT&T Global Services and AT&T Inc. (collectively, “AT&T”) have filed a motion to

dismiss for want of jurisdiction, asserting the appeal was untimely. Appellant has not responded,

and we have been unable to determine the motion because the clerk’s record has not been filed.

       On April 16, 2019, Dallas County District Clerk Felicia Pitre informed the Court the clerk’s

record had not been filed because appellant had not paid for it. That same day, we directed

appellant to file, within ten days, written verification she had paid or made arrangements to pay

for the clerk’s record or was entitled to proceed without payment of costs. Although we cautioned

her that failure to comply could result in dismissal of the appeal, she has not complied. See TEX.
R. APP. P. 37.3(b). Accordingly, we dismiss the appeal and deny AT&T’s motion as moot. See

id. 37.3(b), 42.3(b),(c).




                                             /Ken Molberg/
                                             KEN MOLBERG
                                             JUSTICE



190367F.P05




                                           –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ROXANNA MAYO, INDIVIDUALLY                         On Appeal from the 68th Judicial District
 AND AS REPRESENTATIVE OF M.M.,                     Court, Dallas County, Texas
 A MINOR, Appellant                                 Trial Court Cause No. DC-17-00742.
                                                    Opinion delivered by Justice Molberg,
 No. 05-19-00367-CV         V.                      Justices Myers and Carlyle participating.

 CITY OF DALLAS, 9-1-1 OPERATOR
 COLLEEN SCHWAB, DPD OFFICER,
 JOHN DOE 1-10, SBC GLOBAL
 SERVICES, INC. D/B/A AT & T
 GLOBAL SERVICES, AND AT&T INC.,
 Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER appellees City of Dallas, 9-1-1 Operator Colleen Schwab, DPD Officer, John
Doe 1-10, SBC Global Services, Inc. d/b/a AT & T Global Services, and AT&T Inc. recover their
costs, if any, of this appeal from appellant Roxanna Mayo, Individually and As Representative of
M.M., A Minor.


Judgment entered this 29th day of May 2019.




                                              –3–